DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                          MICHAEL L. BROWN,
                              Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                                 No. 4D17-3534

                            [February 22, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Paul L. Backman, Judge; L.T. Case No. 97-23333CF01A.

  Michael L. Borwn, Miami, pro se.

  No brief filed for appellee.

PER CURIAM.

  Affirmed.

GROSS, FORST and KLINGENSMITH, JJ., concur.

                            *           *          *

  Not final until disposition of timely filed motion for rehearing.